utuDETAILED ACTION
This action is responsive to the Applicant’s response filed 8/24/2022
As indicated in Applicant’s response, claims 1, 4, 8, 15, 17-18 have been amended, claims 3 cancelled and claim 21 added.  Claims 1-2, 4-21 are pending in the office action.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-18, 21 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Baldwin et al, USPubN: 2019/0261555 (herein Baldwin) in view of Good et al, USPubN: 2019/0335662 (herein Good), further in view of Shearer, USPubN: 2018/0139899 (herein Shearer).
	As per claim 1, Baldwin discloses an agricultural system, comprising:
	a header (para 0006-0007; Fig. 1; header having a cutter bar - claim 1, pg. 9; para 0019-0020, 0073) comprising a plurality of header portions (actuators 32, 34, cutter actuator – para 0080, 0088; each header type, group of draper header sizes, header identity – para 0118) having each a respective types/identity (para 0116 - Note0: plurality of header identities or types such as operational actuators supported by the header per effect of a bar cutter type of action reads on plurality of header types/portions of a cutter bar) of a cutter bar assembly (cutter bar – para 0073; para 0032, 0041, 0054) that is configured to cut crops in a field; and
	a controller (para 0008) configured to:
	receive a first input (operator commands - para 0013; operator to control various functions ... header height, deck shift position, position of a double windrow - para 0002; para 0008-0009) indicative of a set profile (preset value - para 0014-0015; plurality of different heights between ... raised and ... lowered positions, range of heights - para 0019; preset values ... within the header profile - para 0104; para 0107; operator to select the operational characteristics ... from the list - para 0026) of the header, wherein the set profile comprises a target position (operator command received ... signal to return the header height to ... preset value - para 0020; header profile, mounted position - para 0104 – Note1: list of height values from profile of preset values - para 0107 - presented to receive operator selection reads on profile containing a target position being one height value among others, see within the header profile - para 0113; see para 0117) of the header for a non-harvesting mode (Note2: operator command entered as programmable input to set a height/parameters - within a header profile, see para 0113 - based on a range of preset values thereof - programmable input ... height within the range of heights - para 0019; list of .. characteristics ... presented to the operator - para 0026, 0095; para 0107; values which can be preset in the lists described above - para 0114 - reads on input initiated from the user indicative of a set operation comprising a target position from a header profile values, the programmable input representing a setting or presetting mode; i.e. a non-harvesting mode of setting prior to any force being applied to lifting a header frame from its ground level inactive state - see para 0072);
	store the set profile of the header (e.g. computer ... display the header value to the operator - para 0021; header height always saved - para 0105; settings stored in the header profile - para 0103- 0104);
	receive a second input indicative (prompt for the user ... confirm the identity of the header - para 0112; programming instructions ... arranged ... return the double windrow attachment to a position correcponding to ... preset value when programmable input 1s actuated by the operator - para 0022; programmable input ... comprises operator depressing an actuator button - para 0027) of a selection of the non-harvesting mode (manual input buttons ... through the display - para 0093; para 0072 – Note3: programmable input allowing the operator - programmable to a preset value - para 0094 - to depress a button, to confirm on a header identity, or to to re-position a windrow back to a preset value as setting operation made prior to any force being applied to lifting a header frame from its ground level inactive state - see para 0072 - reads on non-harvesting or programmable provision by an operator or manual input actuated or preset by an operator - preset values for several... characteristics, para 0112 - in the context of manual presetting, programmatically set a duration, or configuring a header program, not as execution engine/CPU issuing an instruction to apply force or to raise a header - see inactive state, active state - para 0072);
	output a first signal (e.g. command signals for the ... actuators to return ... programmable input to the assigned preset value - claim 1, pg. 9; draper position actuator configured to vary the configuration of the drapers responsive to a ... position value associated with the position actuator as dictated by the ... controller - para 0023) to instruct the agricultural system to operate in the non- harvesting mode (see Note3) in response to receiving the second input; and
	output a second signal (generate a notification on a display ...selected operational characteristics - para 0025-0026; inputs for manually adjusting the operating values ... operational characteristics ... programming instructions arranged to enable adjustment to a rate of change responsive ... selected operational characteristic response to command ... by the manual inputs - para 0027-0028 ) to set a current position of the header (see draper position - per second input - see above; para 0022-0023; or first characterisitc selection input - para 0026) based on the set profile in response to receiving the first/second input (see Note2 or Note 3 from above).	
	A) Nor does Baldwin explicitly disclose plurality of header portions/types supporting a cutter bar and target position in a profile as:
	plurality of sections, wherein each section (of the plurality of sections) comprises a respective portion of a cutter bar assembly (configured to cut crops in a field)
	where the target position defines a respective relative orientation of each section of the plurality of sections
	Baldwin discloses a target position of the set profile as an orientation (DWA actuator, moving the double windrow attachment between raised ... lowered position - claim 12, pg. 11; return the double windrow attachment to a position - claim 4, pg. 10) of draper type and actuation options (para 0077-0079) of a header arrangment, where for a header operational types, Baldwin discloses plurality of header types (para 0118) identified as actuator portions of a cutter bar assembly as one or more entities or types (para 0116) that each supports a particular action, including actuator for a cut (para 0080) or a draper positioning (para 0088); hence provision of draper actuator or cut actuator among the plurality of header sections each supporting a function/type on a cutter bar entails or suggests a header section to support a orientation function, and one section among the multi-section support in the header of a cutter bar.
	Shearer, accordingly, discloses many header types of mount associated with a cutter bar and disposed along the frame width thereof (across the full width – para 0002; Fig. 2; para 0009, 0022, 0041, 0057, 0064), each type supporting a sickle knife action moving forward (at right angles to the width across ground …to be harvested – para 0033; forward direction at right angles to the width – para 0049) using adjacently mounted components transverse to the forward motion axis (para 0058-0062) of the header or cutter frame, the components (such as adjacent drapers) for individually supporting direction or orientation of a cut following the contour of the ground, in a variety that includes rigid type or flexible type control for positioning of the cutter bar respective to changes of the ground contour (para 0003-0005).  Accordingly, the cutter components are structured in a multi-section arrangement (para 0006)  to proffer one or more header types to support flexible sickle knife functionality of a harvesting header (para 0007; para 0073-0075) – e.g. including header draper portions that allow extending (propelling, lifting) the rigid portion of the cutter bar with a fore and aft motion, or propelling forces onto the cutter assembly or lifting the header assembly from the ground (para 0076-0078); that is, the frame-arranged portions of the header (or cutter bar components) enabling a moving section of the cutter bar to be made relative to another frame section thereof (which might be fixed), each portion arranged in a different position along the cutter frame width (para 0079-0080) but perpendicular to the axis of cutter motion; hence multi-sections of a cutter bar header each positioned along the cutter frame and operating a flexible or fixed operation type by the cutter in response to changes of the gound or surrounding contour is recognized. 
	Based on a positioning arrangement or profile defined to operate a draper actuator included with a header type as set forth in Baldwin’s multi header types, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement cutter blade and header arrangement in support therefor so that each header type or portions constitute a section of a multi-section header arrangemen – as in Shearer – so that a target position in the use of profile as input (to configure a harvesting mode in Baldwin), would define a respective relative orientation of each section of the plurality of sections, in accordance to the multi-sections provision by the header arrangement, each section (of the plurality of sections – as in Shearer) comprising a respective portion of a cutter bar assembly as in Shearer flexible cutter bar arrangement, each configured to cut crops in a field or according to a cutter type or orientation respective to the target ground; because
	a multi-section provided with a header assembly to support multiple type of orientation and cutting actuations types or motions by a cutter bar as set forth above in a harvesting machine, would provide enhancement to the cutter bar with capabilities for adapting multiple cutting types with desired positioning with respect to a target crop or changes of ground contour, each cutting actions in terms fixed or flexible cutting support and/or positioning therefor using a specific type of function or positioning provided by one or more corresponding header section or actuator type, the section-specific type operation  independently providing actuation action to either a rigid or movable structure of the cutter assembly; that is, a fixed or flexible cutter operation or orientation support from a multi-section header having cutter bar capability of implementing a local cutting and orientation while not affecting adjacent operation by another section also arranged as part of the header assembly. 
	B) Baldwin does not explicitly disclose output a second signal as adjustment in response to first or second input as
	output a second signal to set a current position of the header based on the set profile in response to receiving the second input.
	In computer of Baldwin’s system, the programming instructions (see para 0111) stored in memory are executable by the processor to enable more selection by the operator, set value responsive to existing operational characteristic obtained from a current, next or previous input (previously set up header is to be modified, first raising, second raising ...through selections for raising and lowering - para 0119), and signals directed to actuators to perform assignment or re-assignment of values entered by the operator (see items (i), (ii), (iii) per claim 1, pg. 9), where responsive thereto, the computer generate notification signals in response to identified disssociation (para 0025) between user selection of characteristics from expected programmng inputs; the controller/computer configured responsively to react to various operator input/selection and output command/signals such as to notify actuator sensor failure respective to expected values (duration) of inputted operational characteristics (para 0097-0098), operate an actuator (actuate the lifting ... in response to ... touch actuation - para 0103; para 0113 ), to activate a crop compressor time duration (para 0064-0065) or deactivate a float (para 0111), prompt for confirming a header (para 0119) or adjust a deck shift actuator duration (see command signals ... actuate ... shift actuators ... expiry of a fixed time ... shifting of the drapers ... time delay ... adjusted according to the... identified header - para 0102); where set of operational characteristics being selected and actuated by the programmable instructions as conceived by the controller include components and parts of the header or stored within its profile (e.g. header tilt, deck position, header float, windrow attachment height, attachment speed, drapers speed, reel height, preset timing - para 0105; header profile ... mounted position - para 0104; parameters stored within the header profile ... position of float actuators to provide lifting force - para 0113; position of ... attachments, operating speed, height ... store in the header profile - para 0115).  Hence generating a signal output from a executable processor as an adjusment command or responsive signalling to actuate a quantitative setting or activate a operational value based on header position associated with a profile - para 0104; para 0119-0120 - and operational execution such as header raising, header identity, actuator lift force - in response to various operator inputs or changes thereto either discloses second signal to set a current position of the header (based on a set profile) in response to receiving the second input or would have rendered it obvious.
	Good discloses header control system receiving simuated inputs corresponding to header movement then cause adjustment thereto (e.g. height, tilt, rate of change) on basis of feedback from sensors and reference to expected/ideal performance, and responsive to a detected difference between a physical movement and anticipated movement, cause a change to the settings associated with the header (para 0033), or generate an alert back to the operator of the change, notify the operator on the completion state of untaken process or await user for acknowledging a operation.
	Hence, successive diagnostic signals from a controller responsive to behavior or state of a header positioning in accordance to prescribed inputs and reference data, in terms of commnicate notification signals to a user responsive to detection of a issue entails controller receiving first, second programmed inputs to cause a header lifting actuation, and generating first output signals to alert a user on diagnosis mismatch, and second output to await user acknowledgement or notify user for completion state of a corrective diagnostic operation.
	Therefore, as potential issue can be detected by a controller in Baldwin in the course of interaction with an operator on basis of programmable input or expected values or settings, so to trigger a computer re-action (notification prompt to confirm of a latest change - para 0122) subsequent to a first selection (Baldwin: header ID profiles - para 0103; para 0112)) and second input (a list on the display, operator to select - claim 9, pg, 10; para 0026; 0095; height of the header - para 0101) as part of successive presentation of header ID and operating characteristics associated from a respective profile set context, according to which, an automated response by the controller is to ensure consistent correspondence (e.g. para 0090, 0104, 0109; if the current header differs from the last known header identity ...prompt for the user ... confirm the identity - para 0112) or a verification match between operational characteristics and and a pertinent (header) float actuators for proper application (para 0111); the header identified from a selected profile, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to cause the computer associated with header profiles and interactive set profile context with operator in Baldwin, so that a second signal issued by the processor/ controller is responsive to first and/or second input from a successive operator action/selection, as processor outputting a second signal (e.g. a alert, prompt, notification) in the course of carrying out a controller setting a current position of the header - a acknowledge prompt or diagnostic notification as per Good - corresponding to the header set profile operation in response to receiving the second input; because
	each set of operational characteristics stored with a profile has to functionally correspond with a given header identity, as stored or reusable header-prescribed operation settting; and as interactive flow where customizing effect of a operator among successive operator inputs can induce computer determination of a non-correspondence issue between a first input selecting header profile and second selection of characteristics, the automated response by a controller to immediately generate a confirmation prompt as set forth above, would enable real-time adjusting by a computer to fulfill the continual matching (in the course of a non-harvesting mode) between a header and its prescribed operational parameters or operating characteristics, so the matching effect can be propagated from a operator preset and selection stage (input customization context) to a industrial execution (real-world harvesting stage) in which a programmable inputs as applied by the computer runtime would be able to carry out a desired harvesting mode in which proper profile-driven operational settings (height, velocity, raise/lowering rate, delay) are applied with the corresponding header profile and parts, on basis of issue-adverting effect (during the non-harvesting stage ) of computer action in obtaining a confirmed selection (as per Good).
	As per claim 2, Baldwin discloses agricultural system of claim 1, wherein the controller is configured to output the second signal (refer to rationale B in claim 1) to set the current position of the header to match (per the logic in rationale B in claim 1) the target position of the header associated with the set profile.
	As per claim 4, Baldwin discloses agricultural system of claim 3, comprising a plurality of actuators (DWA position actuator, operational actuators - para 0022; draper position actuator - para 0023) configured to move the plurality of sections relative to one another,
	wherein the controller is configured to output the second signal (draper position actuator - computer controller, command signal, return the double windrow attachment ... to a position - para 0023) to instruct an actuator (para 0033-0034) of the plurality of actuators (operational actuators - claim 1, pg. 9; para 0023-0024, 0089, 0102) to move a section of the plurality of sections.
	As per claim 5, Baldwin discloses agricultural system of claim 1, wherein the agricultural system comprises a user interface (para 0119, 0126; claim 3, pg. 10; display representative of which pins - para 0123) communicatively coupled to the controller, and the first input, the second input, or both, are received (para 0093, 0095) via the user interface.
	As per claim 6, Baldwin discloses agricultural system of claim 5, wherein the controller is configured to receive a third input to modify (if header differs from the last known header ... gnerate
a prompt ... requesting the user confirmthe identity - para 0112; refer to prompt/notification per Baldwin or Good per rationale B; prompting the operator to resume activation of ... actuators - para 0123-0125) the set profile of the header via the user interface (see claim 5; from a list of known header identities - para 0112; display representative of which pins - para 0123).
	As per claim 7, Baldwin discloses agricultural system of claim 1, wherein the controller is configured to output the first signal to raise (header height actuator - para 0103, 0107; DWA position, hydraulic actuator... lowered position ... to the ground ... a raised position ...raised upwardly in relation to the lowered position - para 0079; compressor to be adjusted in height ... toa prescribed height ... against the ground - para 0077; actuators ... electronically controlled values, lift frame ... such that the height of the header ... relative to the ground, supported by ground lifting forces ... header being engaged - para 0071-0072) the header away from a field in response to receiving the second input (operator canopen up ... raise and lowering rates options - para 0119).
	As per claim 8, Baldwin discloses a non-transitory computer readable medium comprising executable instructions that, when executed by a processor, are configured to cause the processor to:
	store a plurality of set profiles (profiles stored in the memory - para 0090) in a storage device, wherein a first set profile of the plurality of set profiles comprises a first target position (select from a menu ...a new header ... once the operator picks a header... open up width options, attachment options, raise and lowering rates options - para 0119) that defines each section (refer to rationale A in claim 1) a respective first orientation of of a plurality of sections arranged laterally across (refer to rationale A in claim 1 and adjacent sections arrangement in Shearer’s cutter bar – see Shearer: Fig. 2; para 0009, 0022, 0041, 0057, 0064para ) a header of an agricultural system, 
	the first set profile is associated with a first operation mode (Note4: preset values stored with each header profile - para 0104 - and header height as saved characteristics for presetting compressor and windrow attachment - para 0107 - in terms of displayed operational characteristics for operator configuration following a confirmed selection of a header ID selected from a known list - para 0112 - as directed by a controller, so that the header profile-corresponding options - para 0106, 0119, 0122 - and operating parameters - para 0113-0114; position of attachments, operating height - para 0115; windrow attachment, up or down postion ... inputs of the operator interface, para 0121 - pertinent to the profile are provided - para 0119; header height, preset values, also displayed, see para 107 - can support operator-based customization and controller effect of verifying a match between a profile with its connected parameters - see para 0111, height of a header correspons to one of the preset values, para 0107; para 0118 - reads on first header profile and target position comprised therewith and second header profile and target position comprised therewith, each set of target characteristics and parameters -height, position, raise,lowering rate - representing a operation mode specific to a header ID) of the agricultural system, and
	a second set profile of the plurality of set profiles comprises a second target position (position of attachments, operating height - para 0115; windrow attachment, up or down postion ... inputs of the operator interface, para 0121 - pertinent to the profile are provided - para 0119, refer to Note4) that defines a respective second orientation of each section (refer to rationale A in claim 1) of the plurality of sections arranged laterally across the header (see Shearer in rationale A; see Shearer: Fig. 2; para 0009, 0022, 0041, 0057, 0064) of the agricultural system, 
	the second set profile is associated with a second operation mode of the agricultural system different than the first operation mode (see Note4);
	output a first signal to instruct the agricultural system to operate (refer to claim 1) in the first operation mode in response to receiving a first input indicative of a selection (refer to claim 1) of the first operation mode; and
	output a second signal to set a current position (refer to rationale B in claim 1) of the header based on the first set profile in response to receiving the first input (see above)	
	As per claim 9, Baldwin discloses (non-transitory computer readable medium of claim 8), wherein the instructions, when executed by the processor, are configured to cause the processor to instruct a user interface to display the first set profile (select from a menu ... new header or ... previously set up header - para 0119; numerous header profiles as a table displayed - para 0126) for visualization by a user.
	As per claim 10, Baldwin discloses non-transitory computer readable medium of claim 8, wherein the instructions, when executed by the processor, are configured to cause the processor to:
	output a third signal (actuatoor may be actuated to lift up to a raised ... position ... may be executed by a command signal - para 0101) to instruct the agricultural system to operate in the second operation mode (timed delay ... fixed duration, variable duration, header height actuator, DWA position actuator - para 0101, 0102) in response to receiving a second input indicative of an additional selection (among the characteristics, allow the operator to select height and position of the double windrow attachment - para 0100-0101) of the second operation mode (see above); and
	output a fourth signal (see below) to set the current position of the header (position of various attachments - para 0115; position actuator ... adjust a position of the double windrow attached as dictated by the computer controller - para 0022; command signal .. to return the ... attachment to a position corresponding to the preset value - para 0023; height actuator ... associated wthh the compressor height as dictated by the computer controller - para 0024; position actuator ... raised or lowered position ... DWA value ... as dictated bby the computer controller - para 0034) based on the second set profile (para 0113-0114) in response to receiving the second input (confirm the last known identity, select from a list - para 0112).
	As per claim 11, Baldwin does not explicitly disclose (non-transitory computer readable medium of claim 8), wherein the instructions, when executed by the processor, are configured to cause the processor to:
	receive an additional input indicative of a third set profile, wherein the third set profile is created by a user via a user interface; and
	add the third set profile into the plurality of set profiles in response to receiving the additional input.
	Baldwin discloses header profiles to be presented for selection, including selection of first or a second profile according to which addiitional options and operational values or parameters are prompted for operator customization (see Note3) and when operational parameters exist in plurality (different heights - claim 18, pg. 12; two positions - para 0107; header tilt, deck position, windrow attachment height, knife speed, drapers speed, reel height, reel speed - para 0105; para 0093) and changing values (para 0099; float values ... drapers shifted ... different configurations - para 0086) and header profiles are selectable from a table (para 0126) and presented option menus for interactive selection via a display entails more than three parameters or profile set of options, the eventuality that an operator indicate selection of a third header construed as a new header (*) being recorded with its characteristics or preset values (para 0104, 0112-0115) into a corresponding new profile among existing set of profiles is either disclosed or would have been obvious.
	Therefore, based on Baldwin’s effect of creating a new header (para 0110, 0119) by an operator, recording header characteristics or values together with a pertinent profile (para 0112- 0116, 0120; settings stored in the header profile for the newly identified header - para 0104) or storing of header profiles (para 0126) as reusable, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to program the harvestor controller/computer in Baldwin so that the computer would be able to respond to successive inputs (first, second) from interacting with an operator in relevance to a corresponding header identification among plurality thereof, receive an additional input indicative of a third set profile, wherein the third set profile is created by a user via a user interface -as per (*); and add the third set profile into the plurality of set profiles in response to receiving the additional input; because
	additional configuration of header profiles per effect of creating new profile via user options or operator configuration options as set forth above, not only makes use of historical metrics and
operational settings from existing profiles for efficient effect of integrating selective past characteristics with settings of a header currently targeted by a operator intent; but also afford the reusable domain of stored profiles to be augmented with additional instances in which more industrially enriched implementation or metrics can be stored as (header profile) information made reusable or consultable knowledgebase in support of agricultural controls or industrial implementation on header products; e.g. applying a third and newly created header profile via a configuration interface in generating computer programmable instructions by which a controller in deployment context can operate a header actuator in accordance to the operator settings based on the newly created profile.
	As per claim 12, Baldwin does not explicitly disclose (non-transitory computer readable medium of claim 11), wherein the instructions, when executed by the processor, are configured to cause the processor to:
	(i) associate the third set profile with a third operation mode; receive a further input indicative of an additional selection of the third operation mode; output a third signal to instruct the agricultural system to operate in the third operation mode in response to receiving the further input indicative of the additional selection of the third operation mode; and
	(ii) output a fourth signal to set the current position of the header based on the third set profile in response to receiving the further input.
	As for (i), 
	Developing operation of a header operation using computer command as third signal programmable on basis on additional settings and selective operator input geared for a third header operation mode on basis of a third profile and newly created header has been construed as obvious
per rationale of claim 11; hence output a third signal to instruct the agricultural system to operate in the third operation mode in response to receiving the further input indicative of the additional selection of the third operation mode associated with a third set profile in creating a third header would have been obvious for the same reasons set forth in claim 11.
	As for (ii),
	Output by a controller of a responsive signal for adjusting a header actuation or roller/float/compressor height or positioning on basis of received settings or third operator inputs has been addressed in claim 10; hence output a fourth signal to set the current position of the header based on the third set profile (per the above feature (i), in response to receiving the further input would be deemed equally obvious for the reasons set forth with rationale (i) from above and the need to generate a (controller) response as a fourth output per claim 10, in relation to set the current position of the header.
	As per claim 13, Baldwin does not explicitly disclose (non-transitory computer readable medium of claim 8), wherein the instructions, when executed by the processor, are configured to cause the processor to:
	receive a removal input indicative of a request to remove the second set profile of the plurality of set profiles; and output a third signal to remove the second set profile from the storage device.
	Baldwin discloses tracking of proper connectivity associating operational parameters with a nominal header by the computer, which can dissaciate selected operational characteristis on basis of a detected fault (see claim 7, pg. 10) and a notification outputted by the controller to the effect that no harness or float setting has been identified for a header in that the header could have been disconnected or disengaged (no valid header identity is detected - para 0124) in an operator
configuration context and as header operational characteristics are to be stored with a pertinebt header profile (para 0104, 0112-0115), removal of the profile content (see operator is then prompted to dump the float pressure for the actuators - para 0124) on basis of a unused or non-detected header per a received prompt or command (**) resulting from event of a header disconnection or missing would have been a recognized possibility.
	Thus, as header can be actuated via programmable settings for engaging or disengaging an actuation instance over parts of the header ensemble such as windrow attachment, compressor, float, hydraulic force, draper/ DWA actuator using recorded information made specific to the header, a disconnected header instance recognized by a controller (via a notification - para 0025) as a disassociation (see claim 8, pg. 10) between header operational characteristics and a header identity entails a recognition for removal of a header profile for its usability purposes. Hence, user command on basis of computer notification about incident of disassociation between operational characteristics and a header identity in the context of maintaining reusable header profiles would have been obvious.
	Therefore, as a profile is to be consolidated with proper content for applicability purposes and that usage data is being prevented from cumulative duplication (see para 0126) into a same name header, it would have been obvious at the time the invention was made for one skill in the art to implement continual verification by a controller associated with a header customization context, so that management instructions configured as program instructions therein would its processor to receive a removal input - as per (**) - indicative of a request to remove the second set profile of the plurality of set profiles; and output a profile management (third) signal to remove the second set profile from the storage device; because removal of a redundent header profile reinforce a proper maintenance of a a repository that enforces uniqueness of record, whereas proper and timely removal
of persistent data from a profile database or datastore (of header profiles) would also reduce storage burden recognized with usage futility of a disconnected header from above, the reclaiming of storage capactity based thereon applicable toward allocation of storage in the profile deemed useful reuse support for agricultural and industrial application purposes.
	As per claim 14, Baldwin does not explicitly disclose (non-transitory computer readable medium of claim 8), wherein the instructions, when executed by the processor, are configured to cause the processor to:
	receive an additional input indicative of modifying the second set profile of the plurality of set profiles into an updated set profile; and replacing the second set profile with the updated set profile in the storage device in response to receiving the additional input.
	However, Baldwin discloses interaction between a controller and effect of an operator picking a new header or considering a header for modification using a display interface to communicate operator intent (para 0119) where upon a detection of a altered header, the operator is being prompted with opportunity to rather engage use a new header identity into the controller and dump unusable content (para 0123-0124); hence additional input indicative of a modification to be carried out on a second header content, via interaction directing the operator upon a second header targeted for additional changes to its content is recognized.
	Update to a header profile with corresponding operational characteristics or preset values as header profile specific information purported to recorded all-together has been addressed as obvious per rationale in claim 11, according to which, newly created header or added content made thereto are recorded into a corresponding profile which is to be integrated back to a profiles storage (among the plurality of set profiles) would be obvious.
	Accordingly, removal of a header profile on basis on its being unusable or un-befitting a current header configuration context has been rendered obvious per rationale of claim 13.
	That is, receiving additional input in relation to modifying a set of profile to generate a modified set of profile and replacing a outdated set with a newly modified set as replacement profile to be integrated among the existing plurality of stored profiles would have been obvious per rationale in claim 11 and the storage update from removal in claim 13.
	As per claim 15, Baldwin discloses an agricultural system, comprising:
	a header comprising a plurality of sections (see refer to rationale A in claim 1 in view of Shearer) positioned between the first lateral section and the second lateral section across the width of the header (see Shearer: Fig. 2; para 0009, 0022, 0041, 0057, 0064 as presented in rationale A); and
	a controller configured to:
	display a user interface, wherein the user interface presents a plurality of set profiles (refer to claim 9) stored by the controller, wherein 
	each set profile of the plurality of set profiles corresponds with an associated operation mode (refer to claim 8, see Note4), and 
	each set profile of the plurality of set profiles comprises a respective target position (refer to claim 8; see Note4) for each of section of the header upon an initialization of the associated operation mode (see Note4); 
	receive a user input indicative of a selection of a set profile of the plurality of set profiles; 
	output a first signal to instruct the agricultural system to operate in the associated operation mode in response to receiving the user input; and 
	output a second signal to set a current position of the header based on the set profile in response to receiving the user input.
	C) Baldwin does not explicitly disclose header sections 
	(i) sections that extend across a width of the header, wherein the plurality of sections comprises a first lateral section, a second lateral section, and a center section; and
	(ii) respective target positions comprised in each set of profiles as
	a respective target position for each first lateral section, a second lateral section, and a center section of the header (upon initialization of a operation mode)
	the first lateral section, the second lateral section, and the center
	Shearer discloses a multi-section header with adjacently arranged components to support operations of cutter bar, where the sections are arranged along the width of the bar (Fig. 2; para 0009, 0022, 0041, 0057, 0064 ) and as thus adjacently arranged, these mounting components can support up/down flexing movement of the bar to which blades are attached to a corresponding section (Fig. 2), the blades flexing in the up/down motion (para 0082-0083) along the transverse width of the bar, where a center section thereof comprises a draper component support to guiding a cut crop into a discharge opening (para 0084); hence mode of operation such as blade motion associated with a lateral first, second section among the adjacent components arranged across the cutter frame or width is recognized, and a center section having a discharge operation mode situated as a center position of the same cutter frame is recognixed.
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to arrange header types of components or cutter entities in Baldwin so that profile settings include identification of target positions in relevance to the sections or cutting component supported thereby, such that mapping target position to respective section of the header upon initiation of a given operation mode includes identifyng sections disposed across the width of a cutter bar  – as per Shearer blade section arrangement with a a first lateral section, a second lateral section, and a center section – to correspond to a target position destined for the operation mode; i.e. a respective target position being matched for each first lateral section, a second lateral section, and a center section of the header  - as in Shearer - upon initialization of a operation mode; because
	This extension of a blade bar operation in form of hearde multi-section arranged as cutter components placed adjacent across the width of the cutter frame would support operations by the cutter frame in multiple type, at multiple locations across width of the cutter frame at which a crop target is locally situated, the operational mode of cutter made possible from effect of a blade or mode-releated movements spanning from actions by lateral components as well as action from the center components, in form of relatively independent actions performed by one section among the transversely arranged sections of the cutter bar (blades flexing movement by lateral components) while enabling a separate section to conduct a different type of cutter support action (center section operating a rearward crop discharge movement) in view of the topography of the crop target and surrounding ground variations and/or need to dispose the amount of crop accrued from an extended cut.
	As per claim 16, Baldwin discloses (agricultural system of claim 15), wherein the controller is configured to:
	display an additional user interface in response to receiving the additional user input (para 0123-0125), wherein the additional user interface presents a plurality of selectable icons (suitable icons for displaying ... scale ... range of height - para 0107; list - para 0119; claim 9, pg. 10; list of identities - para 0112; table displayed - para 0126), wherein each selectable icon of the plurality of selectable icons is configured to modify the additional set profile.
	Baldwin does not explicitly disclose receive, via the user interface, an additional user input indicative of a request to modify an additional set profile of the plurality of set profiles
	The controller in Baldwin is configured to track a operator input and interactively intents to open a set of options and navigate through the presented selections to start a header setting or furthering its configuration (para 0119-0120); e.g. via pushing a button or depressing an duration button (para 0096); hence user input bearing received intents for additional customization or for triggering additional menu options by the controller is recognized.
	Therefore, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement the controller associated with the user interface for operator to configure operational settings for a header and interactive flow thereof so that the controller is equipped with responsive capability to receive, via the user interface, an additional user input indicative of a request to modify an additional set profile as one targeted or selected among the plurality of set profiles; because
	this controller tracking and reacting capability would not only assist the operator with further opening to customization choices or additional recommendation or exposure to menu or selectable list; but would also verify on whether a selection would be deemed appropriate with the associated content or parametric setting to which the selection should adhere or comply; so that timely alert or
notification automated by the controller be issued in real time via the interface for the operator to be given more appropriate directions.
	As per claim 17, Baldwin discloses agricultural system of claim 16, wherein comprises a 
	where each selectable icon of the plurality of selectable icons (refer icons per claim 16) is configured to modify a selected target position (header height - para 0107) of a section (header height, selected and unselected states from a menu ... characteristics ... double windrow attachment, windrow attachment speed - para 0105) of the plurality of sections (refer to claim 4) associated with the additional set profile (height setting, header ID profiles - para 0103; currently identified header - para 0104).	
	As per claim 18, Baldwin discloses agricultural system of claim 17, wherein the additional user interface presents a section position (refer to claim 17) associated with the first lateral section of the plurality of sections (refer to lateral or center section in Shearer, per rationale C in claim 15) para 0105; select the height ... position of the double windrow attachment - para 0101) to indicate a current position of the first lateral section.
	As per claim 21, Baldwin does not explicitly disclose agricultural system of claim 1, wherein the plurality of sections comprises a first lateral section, a second lateral section, and a center section positioned between the first lateral section and the second lateral section along a lateral axis of the header.
	A harvesting header associated with a cutter bar having a multi-sections or cutter components arranged from one lateral left end to a lateral right end of a transverse bar assembly is shown in Shearer header implementation (Fig. 2; para 0009, 0022, 0041, 0057, 0064 ); where lateral sections are disposed along with a center section (para 0084) and adjacent to one other across the width of the cutter bar whose blades operate along transverse axis perpendicular to the forward direction of the cutter in operation, all of which presented with rationale C in claim 15.
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement mode of operations, target position based on a set of profile in Baldwin so that the header assembly and cutter blade organization in Baldwin include flexibiltiy support from a multi-section arrangement as in Shearer, whereby the plurality of sections comprises a first lateral section, a second lateral section, and a center section positioned between the first lateral section  (left side of the cutter frame) and the second lateral section (right side of the cutter frame) along a lateral axis of the header assembly supporting the cutter operation; because of the benefits as set forth with ratonale C in claim 15 from above.
Claims 19-20 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Baldwin et al, USPubN: 2019/0261555 (herein Baldwin) in view of Good et al, USPubN: 2019/0335662 (herein Good) and Shearer, USPubN: 2018/0139899 (herein Shearer)., further in view of Kephart et al, USPubN: 2017/0243117 (herein Kephart) and Caraballoso et al, USPubN: 2019/0324998 (herein Caraballoso)
	As per claims 19-20, Baldwin does not explicitly disclose (agricultural system of claim 16), wherein the controller is configured to:
	(i) receive a further user input indicative of a request to store the additional set profile of the plurality of set profiles;
	receive, via the user interface, an additional user input indicative of a request to remove a selected set profile of the plurality of set profiles, to add an additional set profile of the plurality of set profiles, or both; and
	(ii) display an updated user interface in response to the further user input, wherein 
	the updated user interface presents the plurality of set profiles stored by the controller based on the modification of the additional set profile of the plurality of set profiles; 
	the updated user interface presents the plurality of set profiles stored by the controller based on the additional user input.
	Baldwin discloses the controller environment responding to the operator input and interactions and display list of profiles from a datastore (para 0126) for the user to consider further selection, to consider options based on recognizing effect of the user having modified a given header (system provides options ... disengagement of the header, header ... has changed ... rather than relying on a detected identity - para 0122)
	As for (i),
	Consolidation of data store or database record with administrative effect initiated by a user to store latest changes thereto using utilities afforded with management software such as create, add, update/modify, delete were known practices, and this is shown in the agricultural management of plants record by Caraballoso; that is, a user can compile a garden database (Fig .3) per effect of investigating constraints and composition associated with creating a garden, requesting addition of a new plant into a database thereof (request new plants be added to the plant database - para 0045; adding ... new varieties by a member ...to enhance plant database - para 0047), the addition allowing garden records to be updated (para 0065-0066), the compiling of new garden data from
respective information updates (para 0067) enhancing publishing of updated database (claim 5, pg. 8), or visual search by the user (para 0046), in form of visual reviewing (Fig. 6-8) permitting user- based user addition of a new plant (block 414 - Fig. 4), modifying per garden sub-processes (Fig. 9- 11; sub-process ... video ... may be presented to facilitate learning - para 0058-0063) and administrative effect authorizing users to delete a plant record (para 0068). Hence, database (para 0047, 0053, 0061) facilitating learning effect of a garden developer provided with display of plants for creating a new record, and sub-processes of users on basis of video, audio sub-processes carried out with possibility to request user actions to add, modify or delete a plant record is recognized.
	As for (ii)
	Kephart discloses records of operational activity database (para 0063-0064; Fig. 2A) for evalaation of interdependencies information among operational activies, building records and evaluation change (para 0065; Fig .2B) from historical activities record, wherein change events tracking therein supports update of records (are updated ... to ensure that latest information ... operational activities are considered for evaluation - para 0065; updated in real-time ... may comprise adding new elements related second records - para 0072; corrected/modified data ... are updated in a quality database - para 0079) coupled to display via a GUI which is configured to expose index information of change events occurring during a predefined period (para 0019; exposure index - para 0014, 0021), the system capability of tracking activity record of the database and user relationship (para 0074) for technology operational activities (para 0072), including UI alert or prompt issuing for obtaining user confirmation permitting the system to update the records (para 0073); hence tracking change records for a technology database per evaluation of historical relationship and evaluating activities recording information on operational activities, using a dynamic update of record having modified data and interactive effect of user-driven update of
records, capability of displaying modified data from indexed changes reflective of activities records occuring in a predetermined period is recognized.
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement provision of header profiles for presentation to a operatorr UI for consideration and selection so that the support associated therewith includes programmed configuration by the system for controller actions such as to receive a further user input indicative of a request to store the additional set profile of the plurality of set profiles - per the addition in Caraballoso record forming approach ; and receive, via the user interface, an additional user input indicative of a request to remove a selected set profile - as per Caraballoso deletion authorizing - of the plurality of set profiles, to add an additional set profile of the plurality of set profiles, or both - as per Caraballoso user action in compiling a record; where the controller capabilities include interactive capabilities such as to (1) display an updated user interface in response to the further user input (per an configurating operator in Baldwin), wherein the updated user interface presents - as per Caraballoso and Kephart - the plurality of set profiles stored by the controller based on the modification of the additional set profile - as per Caraballoso and Kephart - of the plurality of set profiles, (2) display an updated user interface - as per Kephart dynamic update on change in activities - in response to the additional user input, wherein the updated user interface presents the plurality of set profiles stored by the controller based on the additional user input; because
	capability on a computer-based framework/tool attached with underlying database or storage for presenting supportive information (header profiles) or historical learning (past configuration and presetting for header) pre-established with the computer for fulfilling a user (or operator) in developing an operation, for accommodating (via an assist/recommend/notify) a request upon receipt
of an user input would put forth usefulness of assistive role by the configuration tool as well as of the underlying database and datastore, whose continual or real-time updates as set forth above would ensure usability confidence/value associated with the information or interactive options proffered by the computer in response to the user actions or inquiries, the latest state of information, in tems of database updates, provided to dynamically accommodate the user in accordance with respective user inputs in form of a viewable and most recently updated information, enhancing quality of the configuration context and mitigating the user effort in seeking the most befitting combination of prestored information, offering, with user intended functionalities or features, where
established administrative or management of utilities or software in sustaining updates and integrating latest changes to stored assets (such as header profiles in Baldwin) per effect of real-time or dynamic updating (of database record) as set forth above, coordinated with actions by users in relevance to permitting said management actions, would make use of user discretion and authority roles giving the user with possibility to add, create, modify or remove data deemed useful to enrich a knowledgebase pool or otherwise unreuseable to development endeavors or relatively detrimental to storage resources capability of the datastore, whereas
	actions provided with a database management software via user permitting a create, modify, delete, add API would reinforce the unique manner how a record is to be stored, administered, formatted, updated and indexed as prescribed by the methodology that supports information query.
Response to Arguments
Applicant's arguments filed 8/24/22 have been fully considered but they are not persuasive. Following are the Examiner’s observations in regard thereto.
(A)	Applicants have submitted that (for claim 1) Baldwin cannot be considered to disclose a “header comprising a plurality of sections … each … comprises a respective portion of a cutter bar assembly … to cut crops in the field” and “target position defines … orientation of each section of the plurality of sections”, nor does Goodwin[sic] appear to remedy to Balwin’s deficiencies (Applicant's Remarks pg. 9 to pg. 10, top).  The feature about a multi-section header in which “each section of a header comprises a respective portion of a cutter bar” is deemed a newly added limitation and accordingly addressed with a specific combination of references (see rationale A, not comprising Good) from which findings and reasoning by one skill in the art has been proffered in a detailed 103 prima facie case of obviousness, and no part of the above allegation has made any reference to the detailed prongs thus provided.  In other words, the argument is not commensurate with the state of rejection as currently effectuated, because no single reference (e.g. Baldwin) has been relied upon as anticipatory prior art for the prosecution to address this newly added limitation; thus, any allegation of merits for this limitation is deemed largely inconclusive or largely MOOT. 
( B)	 Applicants have submitted that for claim 8, the amendement in terms of “plurality of sections laterally arranged sections across a header” and “first set of profile … first target position that defines … first relative orientation of each section” (of said plurality) and “second set of profile … second target position that defined … second relative orientation of each section” has been deemed not taught or suggested by either Baldwin or Goodwin[sic] (Applicant's Remarks pg. 10, top pg. 11).  The argument is deemed misaligned with the latest state of prosecution and allegation of patentability of this newly amended claim by Applicants would be considered largely MOOT in view of the latest state of rejection to claim 8 that has been carried out to meet the changes made thereto.
( C )	Applicants have submitted that for claim 15, (Applicant's Remarks pg. 11) the multi-section header in which the “plurality of sections” extend along a lateral axis or width of the header in terms of first lateral, second lateral section and center section  along with “respective target position for each of first lateral, second lateral section and center section, has not been shown as taught or disclosed by Baldwin or Goodwin [sic].  The allegation for not analyzing the actual state of the rejection with the current language of the claim is deemed a clear and defective (non-prima facie) case of rebut.
( D )	Applicants have submitted that for claims 19-20, the Caraballoso reference about designing a garden cannot be an analogous endeavor to that of Applicant’s invention, and there has been no indication presented by one skill in the art to correlate meaningfully how control of a header can be mixed with designing a garden (Applicant's Remarks pg. 12, top pg. 13).  The subject matter to address (per claims 19-20) pertains to the domain of maintaining records and profiles, such as a repository or DB maintenance or update, by which (via a User Interface) administrative actions such to add, modify, create or delete can be employed to add, alter or remove, reconcile information or features from the record or database.  The diversity on nature or types of content being maintained using this administrative practice would be largely irrelevant; therefore alluding that garden information (to be edited, updated) cannot be analogous with harvesting header data (to maintain or update) cannot be sufficient for preventing one skill in the art from applying practice of design knowledgebase or library maintenance in Caraballoso to the practice of maintaining header data in Baldwin, since the administrative actions such to add, modify, create or delete via a UI would be deemed a successful mechanism or problem solving long-established to support administration of stored assets or design knowledgebase, the administrative support considered common in the arts to consolidate information record or continually update historical data.  That is, in accordance to KSR ruling, the use of Caraballoso to support maintenance of harvester profiles would be deemed proper to render the subject matter of claims 19-20 clearly obvious, since that acts of adding, modifying, removing data to/from any well-administered records are largely non-novel. Thus, Applicant’s allegation on non-analogous arts infringement is considered largely non-persuasive.
	In all, the amended claims as currently submitted stand rejected as set forth in the Office Action as presented above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/

Primary Examiner, Art Unit 2193

Septembre 28, 2022